DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter  
Claims 1-20 are allowable. 
Regarding claim 1, Gilbert et al (US20140254238 FIG 6) discloses an array with  a writing impedance 208  and coupled with sensing circuit by DATAT, wherein READ_PROG transistor 614.
Guterman et al (US6222762 FIG 1a discloses isolating device) 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination multiplex between shared read and write IO lines and bit lines in a memory array comprising first and second memory banks, the selection circuit comprising: a) a first selection device controllable by an address decoded write enable signal, and coupled between the write IO line and a first node; b) a second selection device controllable by an address decoded read enable signal, and coupled between the read IO line and a second node; c) a third selection device controllable by a first address decode signal, and coupled between a first bit line and a third node; d) a fourth selection device controllable by a second address decode signal, and coupled between a second bit line and the third node; e) a first suppression device controllable by a write enable signal, and coupled between the second node and a ground; f) a second suppression device controllable by a read enable signal, and coupled between the first node and the ground; g) a first isolation device controllable by the write enable signal, and coupled between the first node and the third node; and h) a second isolation device controllable by the read enable signal, and coupled between the second node and the third node. Claims 2-10 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 11, none of the prior art teaches, suggests or renders obvious, either alone in combination multiplex between shared read and write IO lines and bit lines in a memory array comprising first and second memory banks, the selection circuit comprising: a) a first selection device controllable by a first address decoded write enable signal, and coupled between the write IO line and a first node; b) a second selection device controllable by a first address decoded read enable signal, and coupled between the read IO line and a second node; c) a first suppression device controllable by the first address decoded write enable signal, and coupled between the second node and a ground; d) a second suppression device controllable by the first address decoded read enable signal, and coupled between the first node and the ground; e) a first selection/isolation device controllable by a second address decoded write enable signal, and coupled between a first bit line and the first node; f) a second selection/isolation device controllable by a third address decoded write enable signal, and coupled between a second bit line and the first node; g) a third selection/isolation device controllable by a fourth address decoded write enable signal, and coupled between the first bit line and the second node; and h) a fourth selection/isolation device controllable by a fifth address decoded write enable signal, and coupled between the second bit line and the second node. Claims 12-19 are allowed because of their dependency to the allowed base claim 11.
However, with respect to claim 20, none of the prior art teaches, suggests or renders obvious, either alone in combination multiplex between first and second IO lines, and bit lines in a memory array that simultaneously supports first and second operations, the selection circuit comprising: a) a plurality of selection devices configured to control simultaneous paths between the first and second IO lines and the bit lines, wherein the first IO line is allocated for the first operation, and the second IO line is allocated for the second operation; b) a plurality of suppression devices configured to suppress noise due to transitions on the first IO line during the second operation, and to suppress noise due to transitions on the second IO line during the first operation; and c) a plurality of isolation devices 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827